DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “radiation detection unit”, “photon transmission unit” in claim 1, “wavelength differentiation unit” and “light detection unit” in claim 3, and “light branching unit”, and “light irradiation unit” in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	Structure for “radiation detection unit” is provided in Applicant’s Specification at [0017].
	Structure for “photon transmission unit” is provided in Applicant’s Specification at [0015] in the form of an optical fiber.
	Structure for “wavelength differentiation unit” is provided in Applicant’s Specification at [0026] in the form of wavelength-selection filter or spectroscope.
	Structure for “light detection unit” is provided in Applicant’s Specification at [0027] in the form of a photomultiplier tube or avalanche photodiode.
	Structure for “light branching unit” is provided in Applicant’s Specification at [0056] in the form of a optical fiber.
	Structure for “light irradiation unit”  is provided in Applicant’s Specification at [0053] in the form of a laser.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihalczo (US 5,289,510), and further in view of Dai et al. US 2006/0054863) hereinafter known as Dai.
With regards to claim 1 and 15, Mihalczo discloses a nuclear reaction detector (Abstract), comprising;
a radiation detection unit configured to detect radiation (Fig. 6) and
a photon transmission unit (col. 9; lines 31-36;  wave length shifting optical fiber arrays 42 and 44) configured to transmit a photon emitted from a light emitting element of the radiation detection unit (col. 8; lines 60-65), wherein 
the radiation detection unit comprises
a first light emitting element (top layer 50) configured to generate a photon in response to incident radiation (col. 9; lines 7-20; phosphor dopant within the nuclear reactive material);
a compound part (planar layer of the phosphor-doped nuclear reactive material 50; top layer 50) including a compound configured to generate a charged particle in a nuclear reaction with an incident neutron (col. 6; lines 17-23; planar layer of 6LiF)(col. 9; lines 10-17).
Mihalczo teaches of a second planar layer of phosphor-doped nuclear reactive material located at the middle of detector (Fig. 6; 50).
The reference does not disclose a second light emitting element located between the first light emitting element and the compound part and configured to generate a photon in response to radiation.
Dai discloses scintillators for the detection of ionizing radiation [0002]. Dai discloses “….using nanoparticles that emit at the same wavelength of light doped at different concentrations in different scintillation layers (varying the nanoparticles concentration levels) in order to give different intensities of light emission per unit of energy deposited in each layer. This would cause some regions to count for more or less than others in terms of producing light output per unit of energy deposited in them and this is used as a means to make a composite scintillator that is much closer to being dose-equivalent for various kinds of radiation. One embodiment of this is to have nested spheres of scintillation material with greater concentrations of nanoparticles and perhaps neutron target material in the center of the compound object. The lower the energy of the neutron, the more likely it will be absorbed before traveling very far into the compound object. More energetic neutrons will on average travel farther into the object before being absorbed. Since these neutrons count for a much higher dose equivalency than low energy (and therefore low range) neutrons, higher nanoparticle doping concentrations are used in the interior regions in order to produce much more light output per neutron absorbed. This method is used for achieving a detector response that is much closer to dose equivalency. Optical isolation of multiple regions with readouts for each region could also be used for approximation of the neutron energy spectrum.” [0064]. (Also see [0069])
In view of Dai, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to configure Mihalczo’s two light emitting elements, which utilizes phosphor dopants within the nuclear reactive material, to have the second light emitting element between the first light emitting element and its compound part (wherein the compound part is located centrally). The motivation is to gain light emitting elements that produce higher and lower light intensities upon absorption of neutron generated charged particles/radiation interaction. This would result in greater dose equivalency.

With regards to claim 2, Mihalczo, in view of Dai, discloses the radiation monitor according to claim 1, wherein
the first light emitting element, the second light emitting element and the compound part compose a nested structure (Dai; [0064]; nested spheres), and
the first light emitting element, the second light emitting element and the chemical compound part each have a spherical shell shape (Dai; [0074]; neutron target materials (e.g., Li-6) as shells)

With regards to claim 3 and 15, Mihalczo, in view of Dai, discloses the radiation monitor and method according to claim 1, comprising
a wavelength differentiating unit configured to differentiate a photon by using a wavelength of the photon from the photon transmission unit (Dai; [0079]; multichannel analyzer);
a light detection unit configured to convert the photon differentiated by the wavelength differentiating unit to an electric pulse (Mihalczo; col. 3; lines 11-19); and
a measurement device configured to measure radiation based on a count rate of the electric pulse (Mihalczo; col. 3; lines 11-19), wherein
the wavelength of the photon generated by the first light emitting element and the wavelength of the photon generated by the second light emitting element are different from each other (Dai; [0070]),
the measurement device measures at least one selected from a group consisting of an air dose rate, a charged particle and a neutron, based on changes of photon count rates of different wavelengths over time (Dai; [0069]).

With regards to claim 4, Mihalczo, in view of Dai, discloses the radiation monitor according to claim 1, wherein

the compound contains boron or lithium which is optically transparent (Dai; [0090]).

With regards to claim 5, Mihalczo, in view of Dai, discloses the radiation monitor according to claim 1, wherein
the radiation monitor further comprises another radiation detection unit  (Mihalczo ; 26) which is different from the radiation detection unit (Mihalczo ; 28), and
the radiation detection unit and the another radiation detection unit are connected with the photon transmission unit (via 44 and 48).

With regards to claim 6, Mihalczo, in view of Dai, discloses the radiation monitor according to claim 1, wherein 
some of the light emitting wavelengths of the light emitting elements are the same and the other light emitting wavelengths of the light emitting elements are different. (see the rejection of claim 1)

With regards to claim 7, Mihalczo, in view of Dai, discloses the radiation monitor according to claim 1, wherein 
respective thicknesses of the first light emitting element and the second light emitting element are substantially equal to the ranges of charged particles to be measured (Mihalczo; col. 9; lines 21-31)(Dai; [0044]), and
the ranges of charged particles are ranges in radiation light emitting elements (Dai; [0044]).

With regards to claim 8, Mihalczo, in view of Dai, discloses the radiation monitor according to claim 1, wherein 
a thickness of the second light emitting element is substantially equal to the range of the charged particle generated in the compound part (Mihalczo; col. 9; lines 21-31)(Dai; [0044]), and
the range of the charged particle is range in the light emitting element (Dai; [0044]).

With regards to claim 9, Mihalczo, in view of Dai, discloses the radiation monitor according to claim 2, wherein 
respective thicknesses of the first light emitting element and the second light emitting element with spherical shell shape are substantially equal to the range of the charged particle to be measured (Mihalczo; col. 9; lines 21-31)(Dai; [0044]), and
the range of the charged particle is range in the light emitting element (Dai; [0044]).

With regards to claim 10, Mihalczo, in view of Dai, discloses the radiation monitor according to claim 1, wherein
the compound is a transparent compound of boron or lithium (Dai; [0090]), and the compound contains any one of boron nitride, borosilicate glass, and lithium fluoride (Mihalczo; col. 3; lines 6-10; 6LiF).

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 11, the prior art of record fails to disclose or reasonably suggest, the radiation monitor according to claim 3, further comprising a light irradiation device located on a branch side branched off by the light branching unit; wherein the light irradiation unit generates light irradiated to the radiation detection unit via the light branching unit through the photon transmission unit.
With regards to claim 14, the prior art of record fails to disclose or reasonably suggest, the radiation monitor according to claim 1, wherein the first light emitting element and the second light emitting element employ a radiation detecting element containing a ceramic matrix material of yttrium aluminum garnet with an addition of a rare-earth element such as ytterbium, neodymium, cerium and praseodymium. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramsden et al. (US 2014/0151566)
Wallace (US 2005/0135535)
Wallace et al. (US 2003/0178574)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884